*364OPINION

Per Curiam:

Respondent was charged by information with grand larceny, a felony pursuant to NRS 205.220. The property allegedly stolen was a 1971 Mercedes-Benz automobile. Thereafter, respondent filed a timely pretrial petition for a writ of habeas corpus, alleging the evidence adduced at the preliminary examination was insufficient to establish probable cause to support the charge because no evidence was presented to establish that the value of the stolen automobile was $100 or more. The district court ordered the writ to issue, and from that order, this appeal has been perfected.
At the preliminary examination, the owner of the automobile testified that the automobile was in good running condition when it was stolen. We believe it was permissible for the magistrate to infer that the value of an eight-year-old Mercedes-Benz, in good operating condition, exceeded $100. See Brimmage v. State, 93 Nev. 434, 567 P.2d 54 (1977). Therefore, the district court erred by granting the writ of habeas corpus.
Accordingly, we reverse and remand this case to the district court with instructions to quash the writ of habeas corpus.